Citation Nr: 0719001	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for service-connected chronic obstructive pulmonary disease 
(COPD), with interstitial fibrosis due to asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1943 to December 
1945, and from August 1950 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO granted service connection for COPD, with 
interstitial fibrosis due to asbestosis, and assigned a 30 
percent disability evaluation, effective October 12, 2001.  

The veteran submitted a timely notice of disagreement and 
substantive appeal (VA Form 9) as to the September 2002 
rating decision.  On his June 2003 substantive appeal, he 
requested a hearing before a Veterans Law Judge; however, in 
September 2003, the veteran withdrew his request for a 
hearing.  The Board, then, finds that all due process has 
been satisfied with respect to the veteran's right to a 
hearing.  

In July 2005, the Board remanded the veteran's claim for 
additional evidentiary development, to include scheduling him 
for a VA examination.  In a rating decision in October 2005, 
the RO increased the veteran's disability evaluation to 60 
percent, effective October 2001.  The veteran was advised of 
the grant of the increased rating by a Supplemental Statement 
of the Case (SSOC) in October 2005, and by a letter dated in 
December 2005.  In June 2006, the Board received a written 
statement from the veteran stating that he was satisfied with 
the 60 percent rating granted in the October 2005 rating 
decision/SSOC.  However, by the time his statement was 
received, the Board had already issued a May 2006 remand and 
additional evidentiary development had been initiated by the 
Appeals Management Center (AMC).  Thus, the AMC continued to 
process the veteran's claim and the appeal was returned to 
the Board for adjudication. 

Although the veteran has submitted a statement purporting to 
withdraw his appeal as to an increased rating for his 
service-connected disability, the Board notes that he has 
subsequently sought entitlement to that benefit by reporting 
to a December 2006 VA examination and submitting written 
argument, through his representative, in support of his 
claim.  Therefore, the Board finds the veteran's claim is 
still pending and is properly before the Board.  

Unfortunately, for reasons discussed below, the Board finds 
that another remand is necessary in order adequately 
adjudicate this claim.  As such, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


REMAND

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons set forth below, 
it is found that the instructions of the May 2006 Remand were 
not fully complied with, necessitating another remand.

The veteran's service-connected chronic obstructive pulmonary 
disease (COPD), with interstitial fibrosis due to asbestosis 
is rated 60 percent disabling under the provisions of 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6833-6604.  DCs 6833 
and 6604 rate the severity of pulmonary disorders based on 
objective numerical results of pulmonary function tests 
(PFT); namely, the Forced Expiratory Volume in one second 
(FEV-1); the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC); Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)); and the maximum exercise capacity in terms of 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation).  

As noted, in July 2005 and May 2006, the Board remanded this 
claim in order for additional evidentiary development to be 
completed, including scheduling the veteran for a VA 
examination.  Following the July 2005 Board remand, the 
veteran was afforded a VA examination in August 2005; 
however, his representative  challenged the adequacy of the 
examination on the basis that it did not contain sufficient 
evidence to properly rate the veteran's service-connected 
disability, specifically referencing the absence of DLCO (SB) 
readings in the PTF results.  

As a result, in May 2006, the Board remanded the veteran's 
claim again requesting that a VA examination be conducted to 
obtain findings specific to the pertinent rating criteria.  
In remanding this claim, the Board specifically requested 
that the full range of results necessary to rate the 
disability under the diagnostic code be provided.  The 
veteran was afforded another VA examination in December 2006; 
however, upon careful review of the examination report, the 
Board finds the numerical results of the PFT are not included 
in the report.  The December 2006 VA examiner provided his 
interpretation of the PFT, but, as noted, the numerical 
results of the test are essential in evaluating the claim.  
The Board also notes that the record includes a January 2006 
QTC/VA examination report; however, the PFT results do not 
include DLCO (SB) readings.  Therefore, while the Board 
regrets any further delay in adjudicating this claim, the 
numerical results of the December 2006 PFT must be obtained 
and associated with the claims file.  See Stegall, supra; 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Obtain the complete report of pulmonary 
function test conducted on December 6, 
2006, at the VA Medical Center in Long 
Beach, California, and associate it 
with the claims file.

a.	The requested PFT report must 
include the numerical values of 
the Forced Expiratory Volume in 
one second (FEV-1); the ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity 
(FEV-1/FVC); Diffusion Capacity of 
the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO 
(SB)); and, the maximum exercise 
capacity in terms of ml/kg/min 
oxygen consumption (with cardiac 
or respiratory limitation).  

2.	If the requested information is not 
available or cannot be obtained, the veteran 
must be afforded a new VA examination in 
order to determine the nature and severity 
of his service-connected COPD with 
interstitial fibrosis.  All indicated tests 
and studies should be conducted, including 
pulmonary function tests, and all numerical 
findings and interpretations described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.	The pulmonary function test report must 
include the numerical values of the 
Forced Expiratory Volume in one second 
(FEV-1); the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC); Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)); and, the maximum exercise 
capacity in terms of ml/kg/min oxygen 
consumption (with cardiac or 
respiratory limitation).  

b.	If any requested findings are not 
available, the examiner should set 
forth the reasons.  The examiner must 
also state whether the veteran has cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, 
and whether he requires outpatient 
oxygen therapy.  


c.	The examiner should also fully describe 
the nature and severity of the 
veteran's service-connected disability 
and include his/her opinion concerning 
any resultant functional limitations.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

